Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-9, 11-13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-6, 9, 10, 13, 15, 16, and 18-20 of U.S. Patent No. 10,956,853.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '853 patent discloses the following with respect to the Applicant’s claims:
1. A load to position system for receiving, loading, and positioning of a plurality of containers upon a transport vehicle, said system comprising:	(See Claim 1)
one or more hardware processors and computer storage media storing computer- executable instructions and components that, when executed, by the one or more hardware processors, cause the one or more hardware processors to:	(See Claim 1)
receive, via a device, actual load data associated with at least one of the plurality of containers to be transported upon the transport vehicle, the actual load data comprising at least one of: a container identification number, an actual load weight, and an actual load position for the at least one of the plurality of containers;	(See Claim 1)
retrieve expected load data associated with the at least one of the plurality of containers based at least in part upon at least one of: identifying the container identification number in the actual load data, the expected load data comprising at least a container information number, an expected load weight, an expected load position, and an expected load sequence for each of the plurality of containers;	(See Claim 1)
in response to determining that a load weight discrepancy exists based at least in part on a comparing the actual load data with the expected load data,	(See Claim 1)
automatically determine a mitigating action from a plurality of mitigating actions,	(See Claim 1)
the mitigating action being configured to at least one of alleviate or eliminate the determined load weight discrepancy; and	(See Claim 1)
automatically generate and transmit to a user interface of the device a selectable indication of the mitigating action.	(See Claim 1)
2. The system of Claim 1, wherein the determination of the mitigating action comprising automatically recalculating at least a mitigated expected load sequence.  	(See Claim 1)
3. The system of claim 1, wherein the expected load data and the actual load data are associated with aircraft load data.  	(See Claim 8)
4. The system of Claim 1, wherein the expected load data corresponds to a threshold of pre-established parameters.  	(See Claim 6)
5. The system of Claim 1, wherein the mitigating action corresponds to alleviating the determined load weight discrepancy by at least changing the actual load data, and (See Claim 18)
wherein the one or more hardware processors are further configured to determine, in response to the alleviating, whether the load weight discrepancy still exists.  	(See Claim 18)
6. The system of Claim 5, wherein the one or more hardware processors are further configured to transmit at least one of a finalized manifest or an indication thereof to one or more users of the system indicating whether the load weight discrepancy still exits.  (See Claim 13)
7. The system of Claim 6, wherein one or more users of the system comprise at least a flight crew that may rely at least in part upon the finalized manifest for authorizing departure of the transport vehicle.  	(See Claim 15)
8. The system of Claim 1, in response to determining that a load discrepancy exists, cause an alert to be generated, the alert being indicative of providing notice thereof so that further loading activities may be paused or otherwise reorganized pending resolution of the discrepancy.  (See Claim 10)
9. The system of Claim 1, wherein the one or more hardware processors are further configured to transmit the selectable indication of the mitigating action to at least one user of the system upon generation thereof.  (See Claim 9)
11. The system of Claim 1, wherein the plurality of mitigating options are presented as options for user selection, 	(See Claim 4)
wherein a user selects the mitigating option for the alleviating or eliminating.  (See Claim 4)
12. The system of Claim 1, wherein the determined load weight discrepancy is configured such that anything less than an exact match between the expected load data and the actual load data comprises a discrepancy.  	(See Claim 5)
13. The system of Claim 1, wherein the determined load weight discrepancy is configured such that any difference in excess of a pre-established threshold between the expected load data and the actual load data comprises a discrepancy.  	(See Claim 6)
16. A computer-implemented method for receiving, loading, and positioning of a plurality of containers upon a transport vehicle, said method comprising the steps of:	(See Claim 16)
receiving, via device, actual load data associated with at least one of the plurality of containers, the actual load data comprising at least one of: a container identification number, an actual load weight, and an actual load position for the at least one of the plurality of containers;	(See Claim 16)
retrieving, via at least one computer processor, at least a portion of expected load data associated with the at least one of the plurality of containers, the retrieval being based at least in part upon identifying at least one of: the corresponding container identification number in the actual load data, the expected load data comprising at least a container information number, an expected load weight, an expected load position, and an expected load sequence for each of the plurality of containers;	(See Claim 16)
in response to determining that a load weight discrepancy exists, automatically determining a mitigating action from a plurality of mitigating actions,	(See Claim 16)
the mitigating action being configured to at least one of alleviate or eliminate the load weight discrepancy; and	(See Claim 16)
automatically generating and transmitting, to a user interface of the mobile device, a selectable indication of the mitigating action.	(See Claim 16)
17. The computer-implemented method of Claim 16, wherein the mitigating action corresponds to alleviating the determined load weight discrepancy by at least changing the actual load data, and 	(See Claim 18)
wherein the one or more hardware processors are further configured to determine, in response to the alleviating, whether the load weight discrepancy still exists.  	(See Claim 18)
18. The computer-implemented method of Claim 17, further comprising to transmit at least one of a finalized manifest or an indication thereof to one or more users of the system indicating whether the load weight discrepancy still exits.	(See Claim 13)
19.  The computer-implemented method of Claim 17, further comprising the steps of: (See Claim 19)
conducting, in response to performing the mitigation action, a final comparison of the actual load data against the expected load data, the final comparison being configured to compare a plurality of parameters within the actual load data against a corresponding plurality of parameters within the expected load data so as to determine whether one or more accuracy discrepancies still exist;	(See Claim 19)
in response to a successful confirmation of no accuracy discrepancies, generating, via the at least one computer processor, at least one communication configured to facilitate at least one of further loading of the plurality of containers or departure of the transport vehicle; and	(See Claim 19)
in response to identifying one or more accuracy discrepancies, generating, via the at least one computer processor, at least one communication indicative of an unsuccessful confirmation and configured to prevent at least one of further loading of the plurality of containers or departure of the transport vehicle.	(See Claim 19)
20. A non-transitory computer program product comprising at least one computer-readable storage medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising one or more executable portions configured for:	(See Claim 20)
receiving actual load data associated with at least one of a plurality of containers, the actual load data being received via one or more devices, the actual load data comprising at least one of: a container identification number, an actual load weight, and an actual load position for the at least one of the plurality of containers;	(See Claim 20)
retrieving, via one or more processors, at least a portion of expected load data associated with the at least one of the plurality of containers for which actual load data has been received, the retrieval being based at least in part upon on identifying the corresponding container identification numbers in the actual load data or the at least a portion of the expected load data, the expected load data comprising at least one of: container identification numbers, an expected load weight, and an expected load sequence for each of the plurality of containers;	(See Claim 20)
in response to determining that a load weight discrepancy exists,	(See Claim 20)
automatically determining a mitigating action from a plurality of mitigating actions,	(See Claim 20)
the mitigating action being configured to at least one of alleviate or eliminate the weight discrepancy; and	(See Claim 20)
automatically generating and transmitting, to a user interface of each of the one or more mobile devices, a selectable indication of the mitigating action.	(See Claim 20)
Claims 10, 14, and 15 are rejected as being dependent upon a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        December 13, 2022